957 F.2d 911
294 U.S.App.D.C. 162
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.INVERWORLD, LTD., Appellant,v.UNITED STATES of America.
No. 91-5086.
United States Court of Appeals, District of Columbia Circuit.
Feb. 3, 1992.

Before BUCKLEY, D.H. GINSBURG and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
InverWorld, Ltd., appealed from the denial of a preliminary injunction "enjoining the defendant United States of America from levying upon, or filing tax liens against, any assets of InverWorld, Ltd. pending a decision of the United States Tax Court on [a] Motion to Amend [its petition for a determination of its tax liability]."  Complaint 5 (J.A. 6).   On InverWorld's motion, this Court granted an administrative stay of collection on April 5, 1991, that has remained in effect while InverWorld has pursued its appeal.   On January 27, 1992, the Tax Court denied InverWorld's motion to amend its petition.   InverWorld, Ltd. v. Commissioner, 98 T.C. No. 7, Docket No. 27090-90.   Therefore, the appeal is now moot.   See United States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950).   It is


2
ORDERED that the administrative stay is dissolved.   It is


3
FURTHER ORDERED that the appeal is dismissed.   It is


4
FURTHER ORDERED that the case is remanded to the district court with instructions to dismiss the complaint.